          Case 21-60034 Document 5 Filed in TXSB on 04/15/21 Page 1 of 3


UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
JAYSON B. RUFF
TRIAL ATTORNEY
515 RUSK, SUITE 3516
HOUSTON, TX 77002
Telephone: (713) 718-4650
Fax: (713) 718-4680
E-Mail: Jayson.b.ruff@usdoj.gov

                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      VICTORIA DIVISION

IN RE:                                       §
 PORT ARTHUR STEAM                           §       CASE NO. 21-60034
 ENERGY, LP,                                 §
                                             §
                                             §       CHAPTER 11
DEBTOR.                                      §

               NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

      Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following
qualified individual as Subchapter V trustee in the above-captioned case:
                                   DREW MCMANIGLE
                                THE PENNZOIL BUILDING
                              700 MILAM STREET, SUITE 1300
                                   HOUSTON, TX 77002
                        Email: Drew@macco.group PH: (410) 350-1839

      The trustee’s verified statement of disinterestedness and anticipated rate of compensation
is attached to this notice.

Dated: April 15, 2021                        KEVIN M. EPSTEIN
                                             United States Trustee Region 7
                                             Southern and Western Districts of Texas

                                             By:     /s/ Jayson B. Ruff
                                                     Jayson B. Ruff
                                                     Trial Attorney
                                                     MI State Bar No. P69893
                                                     515 Rusk, Suite 3516
                                                     Houston, Texas 77002
                                                     Telephone: (713) 718-4650
                                                     Fax: (713) 718-4680
                                                     Jayson.b.ruff@usdoj.gov
                                                 1
         Case 21-60034 Document 5 Filed in TXSB on 04/15/21 Page 2 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing NOTICE OF
APPOINTMENT OF SUBCHAPTER V TRUSTEE, was served upon the parties on the
attached list by United States Mail, first class, postage prepaid, and/or by electronic means for all
Pacer system participants on April 15, 2021.

                                              By:     /s/ Jayson B. Ruff
                                                      Jayson B. Ruff
                                                      Trial Attorney
                                                      MI State Bar No. P69893
                                                      515 Rusk, Suite 3516
                                                      Houston, Texas 77002
                                                      Telephone: (713) 718-4650
                                                      Fax: (713) 718-4680
                                                      Jayson.b.ruff@usdoj.gov

By mail to Debtor:
Port Arthur Steam Energy, LP
PO Box 130
Port Arthur, TX 77641




                                                 2
         Case 21-60034 Document 5 Filed in TXSB on 04/15/21 Page 3 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

IN RE:                                         §
 PORT ARTHUR STEAM                             §       CASE NO. 21-60034
 ENERGY, LP,                                   §
                                               §
                                               §       CHAPTER 11
DEBTOR.                                        §

                VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

        In connection with the United States Trustee’s Notice of Appointment of me as

Subchapter V trustee in this proceeding, I hereby verify that I am a “disinterested person” as

defined by 11 U.S.C. §101(14) in that I:

               (a)      am not a creditor, equity security holder or insider of the debtor;

               (b)      am not, and was not, within two years before the date of filing of the
                        petition, a director, officer, or employee of the debtor; and

               (c)      do not have an interest materially adverse to the interest of the estate or of
                        any class of creditors or equity security holders, by reason of any direct or
                        indirect relationship to, connection with, or interest in, the debtor, or for
                        any other reason.

        Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate seeking compensation

for my service in this case at an hourly rate of $400.00, in addition to seeking reimbursement for

any actual and necessary expenses I incur.

        I hereby accept my appointment as subchapter V trustee in this case pursuant to FRBP

2008.

Dated: April 15, 2021



                                                       __________________________
                                                       Drew McManigle


                                                   1
